DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The amendments in the submission filed 8/3/2021 are acknowledged and accepted. 
3.	Cancellation of claim 4 is acknowledged and accepted.
4.	New Claims 12-15 are acknowledged and accepted as the subject matter of the claims is similar to the subject matter of originally filed claims.
5.	Pending Claims are 1,6-9,12-15. Claims 2,3,5,10,11, were canceled previously.

Response to Arguments
6.	Applicant’s arguments, see Remarks filed 8/3/2021 with respect to Claim 1 have been fully considered and are persuasive.  The rejection of Claims 1,6-9,12-15  has been withdrawn. 

Allowable Subject Matter
7.	Claims 1,6-9,12-15 (renumbered Claims 1-9) are allowed.

REASONS FOR ALLOWANCE
8.	The following is an examiner’s statement of reasons for allowance: 
	Claim 1 is allowed over the cited art of record for instance (US 5,729,366A, US 6,906,836 B2, US 2017/0054973 A1, US 5,710,646 A) for at least the reason that the 
“wherein the at least one holographic optical element has a convex lens shape which has a surface convex to the inside of the windshield” and 
“wherein a curvature of the windshield is equal to a curvature of the at least one holographic optical element.”
Claims 6-9,12-15 are dependent on Claim 1 and hence are allowable for at least the same reasons Claim 1 is allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wood et al (US (4,582,389)) teach (fig 1) a heads-up display device comprising a HOE (substrates 27, HOE 28, substrate 30) to diffract and reflect the 3-d image from the display unit. However Wood et al do not teach wherein the HOE is attached to the windshield and has a convex lens shape which has a surface convex to the inside of the windshield and wherein the HOE includes red, blue and green diffraction gratings and the display unit displays a first and second 3d images to the upper and lower portions of the windshield.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.V.D/
Jyotsna V Dabbi								8/19/2021Examiner, Art Unit 2872    

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872